Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 includes a dopant range of the buffer layer.  This range is larger than the one set forth in amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 3, 9 to 12, 15 to 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudarshan et al (2015/0129897)
The Sudashan et al reference teaches a method of growing a silicon carbide structure, note entire reference.  On a silicon carbide substrate, a first layer is grown.  This layer is a silicon carbide buffer layer, note para 0060.  This buffer layer is then treated with a molten mixture, note para 0060.  Then a second layer of silicon carbide is grown by epitaxial means over the treated buffer layer. Note para 0060.  The second layer is a recombination layer. The reference teaches that the molten treatment converts the basal plane dislocations to threading edge dislocations, note summary of invention. The Sudarshan et al reference teaches a C/Si ratio of 1. The sole difference between the instant claims and the prior art is the buffer layer dopant concentration.  The Sudarshan et al reference teaches a C/Si ratio of 1. However, in the absence of unexpected results it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable dopant amount in the buffer layer in the Sudarshan et al reference in order to grow the desired device properties.  Further, in view of the instant specification, since the Sudarshan et al reference has a C/Si ratio within the ratio set forth in the specification, the placement of the conversion point below the surface inherently occurs in the prior art process, note instant specification para 0050 and 0051.
In regards to claim 2, the Sudarshan et al reference teaches the buffer layer and top layer can be differently doped, including n type doping, para 0073.

In regards to claim 9, the Sudarshan et al reference teaches the top layer can be silicon carbide, with a C/Si ratio of 1, examples.
In regards to claim 10 to 12, the Sudarshan et al reference teaches the molten material to be KOH with MgO at a ratio of 1% to 80%, note para 0015.  The mixture can have a second salt, para 0015.
In regards to claim 15, the reference teaches a temperature of 170 to 800c and time 1 to 60 minutes for the molten treatment, note para 0016.
In regards to claim 16, the reference teaches using chemical vapor deposition, note examples.
In regards to claim 17, the reference teaches using C/Si molar ratio of 1 for both layer growth, see examples.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudarshan et al (2015/0129897)
The Sudarshan et al reference is relied on for the same reasons as stated, supra, and differs from the instant invention in the buffer layer thickness. However, in the absence of unexpected results it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable  dopant thickness of the buffer layer in the Sudarshan et al reference in order to grow the desired structure.
Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudarshan et al (2015/0129897)
The Sudarshan et al reference is relied on for the same reasons as stated, supra, and differs from the instant invention in the top layer dopant amount and thickness compared to the buffer layer. However, in the absence of unexpected results it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable  dopant and thickness of the recombination layer with respect to the buffer layer in the Sudarshan et al reference in order to have a top layer with the wanted properties.
13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudarshan et al (2015/0129897)
The Sudarshan et al reference is relied on for the same reasons as stated, supra, and differs from the instant invention in the molten mixture composition.. However, in the absence of unexpected results it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable molten mixture composition in the Sudarshan et al reference in order to remove the desired defects, noting the reference is not limited on the ratio range.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudarshan et al (2015/0129897)
The Sudarshan et al reference is relied on for the same reasons as stated, supra, and differs from the instant invention in the non-polishing or etching of the structure. However, in the absence of unexpected results it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable post treatment in the Sudarshan et al reference in order to prep the layers for further growth.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudarshan et al (2015/0129897)
The Sudarshan et al reference is relied on for the same reasons as stated, supra, and differs from the instant invention in the . However, in the absence of unexpected results it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable molten mixture composition in the Sudarshan et al reference in order to remove the desired defects, noting the reference is not limited on the ratio range.

Claim 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudarshan et al (2015/0129897)


		Response to Applicants’ Arguments
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive.
Applicants’ argument concerning the conversion of BPDS to TEDS is noted.  However, the Sudarshan reference in the summary of the invention does teach that the treatment of the substrate or buffer layer is to increase the conversion of BPDs to TEDS, meeting the instant claims.  Further, as the instant specification teaches the place where the conversion starts is set by the C/Si ratio which is taught in the art.
Appicants’ argument concerning the thicknesses and dopant amount in the layers in the Sudarshan reference has been considered and not deemed persuasive.   The reference does teach that the dopant amounts can be varied in the layers as is the thicknesses.  Therefore, it is well within the skill of the art to have differing thicknesses in the layers as well as dopant amounts. Done in order to produce a desired effect in the grown layers.
Applicants’ argument concerning unexpected results, it noted.  However, there is no evidence of record to show unexpected results over the closest prior art , the Sudarshan reference. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK